                           Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 1 of 22
                        Fe! owsh ps     Reports       Lab   Storyboard                                                                 'ie an Foundarion at Harvcrd



                                                                                 EXHIBIT A
        Niemanlab                                                                                                   ABOUT     '#   f   E;1   Q     SUBSCRIBE



         BUSINESS MODELS     MOi:l Le   AJDIEN C:':    AGGR-=:GAT O        REPO~TI G                                                   TRANSLATIONS        FUEGO



          REAL NEWS ABOUT FAKE NEWS




                                                                                                                              Yes, it's worth arguing
                                                                                                                              ·w ith science deniers
                                                                                                                               - and here are some
                                                                                                                               techniques you can use




                                                                                                                              The Associated Press
        People who are delusional,                                                                                            and Google are building
                                                                                                                              a tool for sharing more
        dogmatic, or religious                                                                                                local news - more
                                                                                                                              quickly
        fundamentalists are more
        likely to believe fake news
         Plus: "Women over 65 years write very rude things on the internet."

         By LAURA HAZARD OWEN             @fa~rahazardowen            V.ay .1, 2018, 8:58 a.m_



                                                                                                                              Here's The
             he growi g stre       o reporti g on and da·a about fake news, misin or at io ,                                  Correspondent's
            partisa con ent , and news literacy is hard •o keep up wit h. This ~ -'=-ekly round      r offers                 budget for its English-
            th e ighlights of what you                ave missed.
                                                                                                                              language expansion
                                                                                                                              CH=tlS NE sc~ 1,1D



        People prone to psychosis are also more likely to believe fake news. Is there a
        certain kind of person who is more likely to believe fake news? Yes: "Belief in fake
         news was associated with increased endorsement of delusion-like ide~tion,"
        according to a working paper from Yale's Michael Bronstein, Gordon Penn cook,
        Adam Bear, Tvrone Cannon, and David Rand, presented at the recent


Document title: People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri, 28 Jun 2019 13:45:32 GMT                                                                                                          Page 1 of 9
                           Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 2 of 22

         People prone to psychosis are also more likely to believe fake news. Is there a
         certain kind of person who is more likely to belieYe fake news? Yes: Belief in fake
         news was associated with increased endorsement of delusion-like ideation,"
         according to a ,vorkingpaper from Yale's :Michael Bron stein, Gordon Pennycook,
         Adam Bear, I yrone Cannon, and David Rand, presented at the recent
         Schizophrenia International Research Conference.                                                                      Habit formatio11: How
                                                                                                                               The Wall Street Journal
         From the paper:
                                                                                                                               turned user-level data
                                                                                                                               into a strategy to keep
                                                                                                                               subscribers coming
                  Tv.. o studies with over 1,0 00 pa rticipan:s suggested      at individuals who                              back
                                                                                                                               AN\l: P '/1{ ':.   0 - 'IV•I"£ '{,. A   O:TE =t
                  endo.-se de lusion-like ideas (e.g., t hin ing t hat people can co       unicate
                                                                                                                               G<.AY
                  t e epath ic ly), as well as dog at ic in ivid als and re ligio us funda e nta1ists,
                  are more Ii ely t o be lieve fa ke news.

                  These st dies     so suggested t hat two re lat ed onns o       hin ing may protect
                  against be lief in a e news: The first, ac•ively open-minded t hin ·ng, i volves
                 th e searc fo r a lte rn ative explana: ions and the use of evidence to revise
                  beliefs. T e seco nd, ana ~-tic t hinking, invo lves d e libe rate t ought recesses
                 that consume       emory resources.
                                                                                                                               TV is still the most
                   e uced e ga gemen· in these fo r ms of th i ing pa rtially expla i eel t e                                  common way for
                  inc rease d be lief in ake news a o ng i d ividuals who endorsed delusion-like                               Americans to get local
                  id eas, and fully explained increased be lief in 'ake news a ong dogmatic
                                                                                                                               news, but fewer people
                                                                                                                               are watching
                  individ uals and re ligious funda e ntalist s. T ese results im ply hat exis ·ng
                  inte rve ntions designed to i c re ase act ive ly o e n- inded a d a nalytic th inki g
                    igh• be leve raged to he lp preve nt the deleterio us effects of belief in fa ke
                  news.




         The researchers used Mechanical Turk to study two groups of 500 people. They
         were asked to rate the accuracy of 12 fake news headlines as well as a set of real
         news headlines, and were also tested on four other measures: a shortened ,·ersion
         of the actively openminded thinking scale, a measure of domatism ("The things I
         believe in are so completely true, I could never doubt them") a _m easure of relizjg_':!~
        fundamentalism ("TI1e basic cause of evil in this world is Satan, who is still
         constantly and ferociously fighting against God"), and the Peters et al. Delusion
         Invento11~(questions like "Do you ever feel as if there is a conspiracy against you?")
        And they took the£'?.. nitive reflection test. Participants in the second group of
         people also took two additional tests.

         It turns out that people who "endorse delusion-like ideation" are more likely to
        believe fake news - as are "dogmatic individuals and religious fundamentalists."
         ''The vulnerability of these individuals to belief in fake news was fully explained by
         their tendency to engage in less analytic and actively open-minded thinking ... " the



Document title : People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri, 28 Jun 2019 13:45:32 GMT                                                                                                                     Page 2 of 9
                                  Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 3 of 22
         L"1.1J.U LU.Ci]   LVVt\. U l O ~   .lllll \ ' 0   .lC.110\.rUV U   l.C.:)L. J.. UJ.UVl.t,JCU .lL.:, JU U J.0 .:,c\.,V .UU 0,1. v u p V.l



         people also took two additional tests.

         It turns out that people who '·endorse delusion-like ideation" are more likely to
         believe fake news - as are "dogmatic indhiduals and religious fundamentalists."
         ''The vulnerability of these individuals to belief in fake news was fully explained by
         their tendency to engage in less analytic and actively open-minded thinking ... " the
         authors write. "The present studies suggest that delusion-prone and dogmatic
         individuals, as well as religious fundamentalists, are more likely than others to
         believe fake news in large part because they exhibit reduced analytic and actively
         open-minded thinking. This suggestion points to potential interventions that may
         keep individuals from falling for fake news and lays the groundwork for future fake
         news research."

         It seems as if this paper could cause a lot of people to .. .get ve1y angry Yery fast. I
         asked Rand to go oYer the biggest caveats with me - what he thinks people should
         definitely keep in mind before drawing big conclusions. Here s his email back to
         me:



                    (i) Correlation vs causation - We e 'i:,· ely can't (and a re ' •r}'i g) ·o say
                    t hat bei g delusional, do                  at ic, or a religious unda ent · t causes you to
                    believe fa ke ews. W a· •.ve defin itely are sa• · g is that these th i gs te d to
                    co-occu r. Jn ter s o w a· causes what, we can't say anything defi ni ive. VI/hat
                    we do is provide circumstan ial ( correlational mediation) evidence t hat
                    suppo rts a story whereby being less ope -mi ded/refl ect· 'e leads
                    simulta eously to all of t hese t hings - delusional" , believi g fa e news,
                    being dogmat ic, and being a religious fu ndame ntalist - a nd explains so e/all
                    of why they are corre!a ed with each ot er.

                    (ii) The size of the correlations isn't huge.                                 a is, it's not like "Oh, you
                    scored highly on t he delusionality scale, so t hat means you'll believe all fa ke
                    news headlines" or "oh, you a e a religio s unda entalist so you'll believe all
                    fa     e   news headlines " Bu a he same •ime, t he correlations a ren't nothing.

                    To give a sense of the size of these relationships, see these plots wh ich show
                    accuracy ra ings of fa ke news stories amo g t he bo tom 20 percent versus
                    top 20 percent of scorers o n delusio nality, d ogmatism, and religious
                    fu damentalis . You II see that (a) even fro                            the most
                    delusional/dog a ic/funda entalism subjects, a majority o ratings say fa ke
                    news is inaccurate (i.e., he proportion of ratings w ich are • ot at all
                    accurate' or 'not very accurate' is greater t a 0.5 in all cases); but (b) the
                    most delusional subjects are twice as likely as he least delusional subjects to
                    rate fake news stories as Very Accurate (and 50 perce t more like ly to rate
                    fake news stories as 'Somewha accurate' o r 'Very accurate.')




Document title: People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/201 8/05/people-who-are-delusional-d ogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri , 28 Jun 2019 13:45:32 GMT                                                                                                     Page 3 of g
                             Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 4 of 22
                     accura e' or 'not very accurate' is greater t an 0.5 in all cases); but (b) the
                      ost delusional subjects are twice as like ly as the least delusional su bjects to
                     ra e fake news stories as Very Accurate (and 50 perce 1t more Ii ely to rate
                     a e news stories as 'Somew at accurate' or 'Very acc urate.')




                      0.6
                                                                           • Least Delusional
                      o__                                                  • _ os De usional
               d      0.
               0

               -
              :;;:
               0
               C.
               0
                      0.3

              ~       o__
                      OJ


                                                   0    "et)              om~·ha
                                         Pe1ceh·ed accuracy offake ne ·s


                      0.6
                                                                            • Least Dogmatic
                      O.'"                                                  • - lost Dogmatic

                      0.
               ~
              ·-e
               0
               c..
                      0.3
               C
               ~




                      0.1


                                                _-ot very               Some\vhat                      \"en•
                                        Pere h·ed accuracy of fake news


                      0.6


Document title: People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri, 28 Jun 2019 13:45:32 GMT                                                                                                    Page 4 of 9
                             Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 5 of 22
                        V
                      _-ot at all                        Some,; ·hat
                                        P rceiYed accuracy of fake news


                      0.6
                                                                   • Least fundamentalist
                      o.:                                          • _ ost undamentalist

                ~
                      0.
               - 0.
                0
                c..
                0

               - o__

                      0. 1

                        0
                        - 0 ar   all              -ot ,·m·                 ome,; ·ha
                      -
                                         Perceived accurac · o ake ne ·s.


         "Misogyny is both the input and output that keeps the fake news industry afloat."
         For Refinery _~2, Nicola Pardy argues that "the use of women s imagery in the fake
         news industry points to a ...system of gender-based degradation." I'm not totally
         convinced by the stories presented here - I'm not sure misogyny is worse in this
         environment than it is elsewhere, and this story didn't convince me otherwise
         - but I am fascinated by how gender and misogyny play into the creation and
         spread of, and our conversations about, misinformation, and I'd love to see more
         research into it.

         The Nordic way. The Nordic Council of Ministers released "Fighting Fakes - The
         Nordic Way," a report on what Scandinavian countries can do (building on a
         meeting in Copenhagen last fall). I \\as struck by how much gender factors into the
         repo1t. From the intro, for instance: "In many decades in the ~ordic countries, we
         have developed a system of self-regulation for the media and an environment of
         trust. However, this system would start to erode if we lower our guard to protect
         gender and we need to make sure everyone in our society, especially children and
         youth, actively can participate in the public debate. Countering social media hate
         speech, and terror propaganda, and strongly protecting personal data from being
         illegally used by third parties, is key."

         And this :



Document title: People who are delusional, dogmatic, or re ligious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www. niema nlab.org/20 18/05/people-who-a re-delusional-dogmatic-or-re ligious-fundamentalists-are-more-li ke ly-to-believe-fake-news/#disq us_thread
Capture timestamp (UTC): Fri , 28 Jun 20 19 13:45:32 GMT                                                                                                         Page 5 of 9
                                   Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 6 of 22
         ~U..,L-o   .L.1.v,,v v v.1. ,   UJ.,J..., ..,J' ..,L'VJ..I.J.    •YVl,,,l.l.U ..,LCAJ..IL LV   \,.,.I.VU\,., ... .,,..,,._, .1.v , t\,.,.I.   VU.I. bUC..U"-A. ILV }-'.I.VLVVL



         gender, and we need to make sure everyone in our society, especially children and
         youth, actively can participate in the public debate. Countering social media hate
         speech, and terror propaganda, and strongly protecting personal data from being
         illegally used by third parties, is key."

         And this:



                     "\Nomen over 65 years write very rude th ings on t he intern e~." T his
                     somewhat surprising ead line in Svenska Dagoladet was also the co nclusion
                     after one year of work by th e Swed ish netwo rk o r research o n hat e o n the
                     intern et, Natver<et                         athat sgransk en. They t oo wer e surprised by t is
                       ·ndi    g. T heir best explanatio was that t hese wo en ar e t he tru e vict i s of
                     "fake news! T ey are ot accustomed ·o fa ke jo r alis -like conten , t hey are
                     not trained i invest igat ing t he sources and t hey                                                        elieve in what they read.




         The original article is here; from what I can tell after a bunch of Google Translating,
         it seems that the network, which monitors social m edia for hate speech and threats,
        has traced a surprising number of these threats to older women. In 2017 the
         network "made 770 police reports against about 600 different people. The number
         of suspected crimes amounts to almost 2 ,000," the Swedish newspaper Eskilstuna
         Kuriren reported. About 15 to 20 percent of the suspected crimes were attributed to
        women, according to that article.




         PART OF A SERIES            Real .ews A::>cu: Fa':ce News


         HID E COMMENTS                                                                                                                                                       SHOW TAGS




        7 Comments                   Nieman Journalism Lab                                                                                                                 0    Login     y




        C?   Recommend               UM• •4$&\.j                                                                                                                       Sort by Oldest •




        ~
         e               Join the discussion ...

                      LOGIN WITH                                         OR SIGN UP WITH DISOUS                 G)

                      8000                                                Name



                      Mike McCormick                   a year ago
                      Only a complete psychopath could believe anything from cnn , nbc , Young wacked out
                      turks , washing comPost, nygrimes, and all other over the top salacious extreme left
                      "media".
                      "    v    Reply Share ,




Document title: People who are delusional, dogmatic, or religious fund amentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp {UTC): Fri, 28 Jun 201 9 13:45:32 GMT                                                                                                   Page 6 of 9
                                 Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 7 of 22


                   Mike McCormick a year ago
                   Only a complete psychopath could believe anything from cn n , nbc , You ng wacked out
                   turks , wash ing comPost, nygri mes, and all other over the top salacious extreme left
                   "media".
                   "     v         Reply      Sh are >


                             Brett ,+ Mike i.tcCormick a year ago
                             I agree, yet the same goes for fox , and all associated co nservative media
                             ,.,     v       Reply         Share ,


                   Callahan 8.0 a year ago ed· ed
                   They needed a study for this? Any sane person knows the left wing sheep fit all of               e
                   above, with socialism being the ultimate dogmatic religion.
                   2 "       v       Reply          Sh are ,


                   Alexander Best a year ago e-tlited
                   This is embarrassing, journalism. Yo r headline suggests people vvho have religious views
                   that are perceived as "fundamentalist''are equivalent to people wh o are "delusional." Your
                   cavea son causation and correla ·on as the fine prin does not elevate the sense that this
                   article is just another illustration o "fake" news. And that is what is so sad about the entire
                   topic. "Serious" Media have chosen the same methodologies of the people they disdain. I
                   expect it from soap opera CN but iema n? If you are a lab for the fu ure of journalism,
                   that is really worrying. I apprecia e the daily brie 1ngs. Bu t this undermines the credibility of
                   what in the inevitable speed of life and glut of data, is often just a fleeting headline. This
                   makes me more likely to delete or unsubscribe. It is not just the poor quality of the
                   journalism it is what it say about the Editor of this section. Eye, ball, off.
                   2 "       v       Reply          Share ,



                  ...•       This comment was deleted .



                                           mffitzgerald        -+ Gues   a year ago edited
                                             o one who is religious or say, a my-country-right-or-wrong nationalis or a
                                           strict free-market-type vvill like the headline. The weaknesses with the study
                                           (the story notes some of them) might make me argue against a hed like that
                                           in a story mee ·ng . Bu it does reflect the study's premise. Separately, I don't
                                           see the insinuations the 2nd writer mentions.
                                           18 ,..      v       Reply     Share ,


                             Jj Taler ..+ Alexander Best a year ago
                   _.. I'd like to duplicate this "study". Laura, please p ost the •real" and "fake" headlines
                       you used to do the analysis along with an abstract of the research methodology. .
                             "'      v       Reply         Share ,


                   You Can't Doxx Me a year ago
                   It's interesting how Joshua Benton is is using comments he doesn't like to doxx people.
                   http://archive _is/4XGNO
                   4 ,... v      Reply Share ,


        [0 Subscribe             8   Add Oisqus to your site             '1a   Oisqus' Privacy Policy        DISQUS




Docum ent title: People who are delusional, dogmatic, or religious fu ndame ntalists are more likely to believe fake news » Nieman Journali sm Lab
Captu re URL: https://www. niemanlab.org/20 18/05/people-who-a re-de lu sional-dog mati c-or-religious-fundamentalisls·are·more-like ly-lo·believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri, 28 Jun 2019 13:45: 32 GMT                                                                                                           Page 7 of 9
                            Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 8 of 22

         tsz1   Subscribe    G Add Di squs to your site   iii.   Disqus' Privacy Policy                DISQUS




                      Joi n the 50,000 who get the freshest future -of-Journalism news 1n our daily email


                                                                           your email add ress here




                             Yes, it's worth arguing with science deniers - and here are some
                                                   techniques you can use
                                               PJ,_s: .A. fa<e 1ews garre t hac see'Tls to inoc,J ate players agai1sc fa<e news.




                               The Associated Press and Google are building a tool for sharing
                                             more local news - more quickly
                                  '\ /e'-e 0·, i1g i1 a age of jo -1a isT, :.ne -e :::e::l,-, e wa1: C::l 1e: p eac ot1er a~,d are prio-ifz ing
                              co a:,:,,acio1 over co--pe:it" 01. V/e v:a1t to seize o cha: i1 a \Vay rna: ensu es 1 0 rrarrer w o is in t he
                                                        ne,,\ sroo, -here's s:i: a rr echa1sT1 ror c1em :o t-se t1 is."




                                  Here's The Correspondent's budget for its English-language
                                                        expansion
                            "1 1·s re presents ~ive rJll-ti, e corres:,o den-s worki1g in differenc parts or er e vvo rlc, as well as at east rive
                                                                         freelancers each rr c :'




                                                                                                                                RSS FACEBOOK "",'JITTER SUBSCRIBE

         Niemanlab                                                                                                    F EGO ENCYCLO ARCHIVES CONTAC.,. ABou-




Document title: People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www. niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri , 28 Jun 2019 13:45:32 GMT                                                                                                       Page 8 of 9
                               Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 9 of 22

                                                                                     your email address 11ere




                                Yes, it's worth arguing with science deniers - and here are some
                                                      techniques you can use
                                                    PIL.s: A fa«, 1e ws ga e t1a: see,s to i,oclate pla e rs agar1s: fa <e ne ,vs.




                                   The Associated Press and Google are building a tool for sharing
                                                 more local news - more quickly
                                      '\"/e're lhri'7g i1 a age of jov..,a'is'T' -:,re .-e :::,e:::i::; ::: •,•.,a-,: c:::i "le p each ot'1e" a,d are prio 'ifzir g
                                 ::o ab:::i' atio '7 over ccrpe: iti:::i-,. \-'ie ,-.-a,t :o ;;e1: e o r rna: i'1 a v-,ay t , a: e1s t.. 'es 10 rrat:er v,no s ir t e
                                                              ne ~. s'"oo--- :re '"e·s s:i a r- echa1·s . . . .      !o,..   t   ~ '11   :o L.fe t1 is."




                                      Here's The Correspondent's budget for its English-language
                                                            expansion
                              'T1is re presents !ive f Jll-t ir e co're,s:::,ordems wor<i1g i drffe rent parts o! t he \,vorlc, as v,e I as at east ' ive
                                                                                            freelancers ea::     IT'On[      "




                                                                                                                                                               ;ss   FACEBOO '     71,',   --rn   S,3SCP. 13E

          Niemanlab                                                                                                                                    FL.EGO H,CYCLO Met-: .' ES CO' TAC- AB              -




                 Help advance the Niema Foundation's mission "to promo e and elevat e the s andards of journalism" by making a donation.




                                                                    NiemanReports                                   Niemanlab                                     NiemanStoryboard
                To promote and elevate the                          Covering ttoought leaders ·p                    Pus ing to the futu re of                     Exploring t r e art and craft of
                standards of journalism                             in journalism                                   jou rnalism                                   st ory




         ~   2019 ~ the President and Fellows of Harvard College / Some lights reserved                                                                                  Harvard      Trademark       Privacy


                                                           'w\'alter Ll::>O'Tla~ri H ouse    One Francis Ave.   Cambndge, MA 02,:33           617 495 2237




Document title : People who are delusional, dogmatic, or religious fundamentalists are more likely to believe fake news » Nieman Journalism Lab
Capture URL: https://www.niemanlab.org/2018/05/people-who-are-delusional-dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/#disqus_thread
Capture timestamp (UTC): Fri, 28 Jun 2019 13:45:32 GMT                                                                                                                                                   Page 9 of 9
                          Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 10 of 22

                                                                               XHIB TB
                •

             All Collec ons    Terms and Policies      Bas c Rules for 01,qus-powered Sites




                                  Basic Ru les for Disqus-powered Sites
                                         Wr e b, Saeed Oday
                                         Updated over a "eek a110



                                  Oisqus enables onl ine d iscussion commun· ·es, and in doing so, freedom of
                                  expression and identity are core values oftl1e Service. There are a number o
                                  ca tegories of content and beh avior, however, that jeopa rdize Disqus by posi g risk to
                                  commenters, publishers, and/or third party services utilizing the Oisqus platform.

                                  Websites or web site representatives, including site moderators. publishing
                                  inappropriate content or ex ib" ing inappropriate behavio rs in connection w ith their
                                  use of the Service may have their Disqus account and/or Disqus forum suspended or
                                  terminated.

                                  The following are not allowed on sites that use Disqus:

                                   • Copyright or trademark Infringement
                                       If we receive a valid DMCA claim against your site, your forum may be suspended
                                       until the cla im is resolved.

                                   • Deceitful data collection or distribution
                                       User information is for moderation pu rposes only and collecting any i formation in
                                       a misleading way is prohibited. Distrib tion of persona l identifiable information is
                                       prohibited.

                                   • Intimidation of users of the D isqus Service
                                       Blackmail, extortion, extreme discrimination, and other forms of threaten ing
                                       behavior are prohibited.

                                   • Ma lwa re
                                      If a site is found to be distributing malwa re, Disqus w il l be removed from that site.

                                   • U nlawful activities
                                      Disqus is controlled and operated from its facil ities in the United States. Disqus
                                       makes no rep rese tations that it is appropriate o r avai lable fo r use in other
                                       locations. Those who access or use Disqus from o ther j urisdictions do so at their
                                      own volition and are entirely responsible for compliance w ith all applicable Un ited
                                      States and local laws and regu lations.

                                   • Misuse of the D isqus Service
                                      Sites that take any action that imposes, or may impose (at our sole discretion) an
                                      11nrPr1s:nn;c, h lP n r rl is:nrnnnrtinnFltPlv IFlrnP lnr1rl n n rn tr infrr1s:tri 1rt1trP Th is: inrh 1rlP<:
                                                                                                                                                      Q
Document title : Basic Rules for Disqus-powered Sites I Disqus
Capture URL: https://help.disqus.com/terms-and-policies/basic-rules-for-disqus-powered-sites
Capture timestamp (UTC): Wed , 30 May 2018 14:58:48 GMT                                                                                               Page 1 of 2
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 11 of 22
                                      until the cla im is resolved.

                                   • Deceitful data collection or distribution
                                      User information is for moderatio n pu rposes only and collecting any information in
                                      a misleading way is prohibited. Distri bution of personal identifiable information is
                                      prol1i bited.

                                   • Intimidation of users of the Disqus Service
                                      Blackma il, extortion, extreme discrimi nation, and other fo rms of threaten ing
                                      behavior are prohibited .

                                   • Malwa re
                                      If a site is fo nd t o be distribut,ing malware, Disqus w ill be removed from that site.

                                   • Unlawful activities
                                      Disqus is controlled and operated from its facili ties in the United States. Disqus
                                      makes no representations that it is appropriate o r ava ilable for use in other
                                      locations. Those who access or use Disqus from other j risdictions do so at their
                                      own volition and are entirely responsible fo r compliance with all applicable United
                                      Stat es and local laws and regu lations.

                                   • Misuse of the Disqus Service
                                      Sites that take any action that imposes, or may impose (at o r sole discretion) an
                                      unreasonable or d isproportionately large load on our infrastruct re. This includes,
                                      but is not limited to: excessive creation of threads/for ms/posts, mls se o f the
                                      API , o r a lack of mod eration activ ity resu ing in large volumes spam com ments.

                                   • Multiple violations of the Disqus
                                      The Disgus Basic Rules apply to all Disq us accounts and violating them as a
                                      publisher o r moderator may carry additional conseque ces for your forum(s).


                                 The above list may be modified or expand ed at any time and ind ividual account/forum
                                 deactivati on d ecisions rema in at the sole d iscretion of Disqus. For complete details,
                                 please v isit ou r Terms of Service.

                                 Click here to report a violation o f t he Basic Ru les fo r Disqus-powered sit es.




                                                                   Did this answer your question?

                                                                          ..-                    w




                                  Features    Plans and Pricing    Blog    API       Jobs        Terms and Policies   Get Support   Status


                                                                                 f         'JI

                                                                            W r      rl   O Int~ COM

                                                                                                                                             0
Document title: Basic Rules for Disqus-powered Sites I Disqus
Capture URL: https://help.disqus.com/terms-and-policies/basic-rules-for-disqus-powered-sites
Capture timestamp (UTC): Wed , 30 May 2018 14:58:48 GMT                                                                                      Page 2 of 2
                           Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 12 of 22

                                                                                     IB        C
                 •

             All Col ectio ns   Terms and Poli cies    Bas,c Rules fo r Disqus




                                   Basic Rules for Disqus
                                   (:)    Wnt!en by D,squs
                                          Updated over a wee,k ago



                                  Oisqus doesn't moderate or manage the communities th at use Disqus, but using
                                  Disqus to do a yo the following                ings breaks our Terms of Service and appropriate
                                  actio (which can include removing a comment or discussion, resetting a profile, or
                                  ban ing an acco nt) w ill be taken to enforce them.

                                  The following are not allowed any.vhere on Disqus:

                                    • Targeted harassment or encouraging others to do so
                                         H ate speech and othe r forms of targeted and systematic harassment of people
                                         have no p lace on Disqus, nor do we to lerate communities ded icated to fostering
                                         harassing behavior.

                                    • Spam
                                         Examples include 1) comments posted in large quantities to promote a product or
                                         service, 2) the exact same comment posted repeatedly to d isrupt a thread. 3)
                                         fo llowing users multiple times

                                    • Impersonation
                                         You may not impersonate others in a manner that does or is intended to mislead,
                                         confuse, or deceive others.

                                    • Direct threat of harm
                                         This covers active t hreats of harm directed towards a specific person or defi ned
                                         group of individuals. Contact local a thorities if you feel a crime has been
                                         co mmitted or is imminent.

                                    • Posting personally identifiable information
                                         Examples of protected information: credit card number. home/work address,
                                         phone number, email add ress, social security number. Real name isn't currently
                                         covered.

                                    • Inappropriate profile content
                                         Graphic media conta ining violence and pornog raph ic content are not allowed.
                                         Profile content allowed by Disqus may not be allowed on all com munities, so
                                         report such profiles to the site moderator.


                                  To report a user fo r a Basic Rules violation, click the f!.gg icon in their profile and




Document title : Basic Rules for Disqus I Disqus
Capture URL: https://help.disqus.com/en/articles/1717116-basic-rules-for-disqus
Capture timestamp (UTC): Mon, 01 Jul 2019 20:17:21 GMT                                                                              Page 1 of 2
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 13 of 22
                                   • Spam
                                      Examples include 1) comments posted in large quantities to promote a product o r
                                      service, 2) ttie exact same comment posted repeated ly to d isrupt a tl1read. 3)
                                      fo llowing users multiple times

                                   • Impersonation
                                      You may not im personate others in a manner that does or is intended to mislead,
                                      confuse, or deceive o thers.

                                   • Direct threat of harm
                                      Th·s covers active t hreats of harm directed towards a specific perso or defined
                                      gro 1p o f individua ls. Contact local a thorities if you feel a crime has been
                                      committed or is immi ent

                                   • Posting personally identifiable information
                                      Examples of protected information: cre dit card number, home/work address,
                                      phone number, email address, socia l security number. Real name isn't c rrently
                                      covered.

                                   • Inappropriate profile content
                                      Graphic media contai ing vio lence and pornog raphic content are not allowed.
                                      Pro -ie content allowed by Disq s may not be allowed on all comm nities, so
                                      repo    such pro les to t he site moderator.


                                 To report a user for a Basic Ru les violation, click the f@g icon in their pro tie and
                                 complete a short report.

                                 Learn more about how to repo rt abuse to site moderators and Disqus.


                                 For more information on how we enforce aga inst abusive accounts t hat violate the
                                 Basic Rules. read our Abusive Behavior Policy.


                                 Want to learn how to report a user to Disqus?




                                                                   Did this answer you r question?


                                                                          Q@©


                                  Features    Plans and Pricing    Blog    API        Jobs        Terms and Policies   Get Support   Status


                                                                                  f         "JI

                                                                            We    '1. ~   on I tercol'l




Document title: Basic Rules for Disqus I Disqus
Capture URL: https://help.disqus.com/en/articles/1717116-basic-rules-for-disqus
Capture timestamp (UTC): Mon, 01 Jul 2019 20:17:21 GMT                                                                                        Page 2 of 2
                          Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 14 of 22
                                             Faculty      Staff   Students    Alumni   Parents     Visitors   Media                        Q

            About                        Admissions                                                  Schools              On Campus
                                                                    HARVARD
                                                                        UNIVERSITY
        Gazette News                          Events                                             Haivard Campaign              Give
                                                                             531
                                                                             ,:,                              EXHIBITD

    Privacy Statement
                This Privacy Policy discloses the plivacy practices for w,,11-w.harvard.edu , the main Harvard University
                website. Please note that Harvard Schools, Cen ers, and other Harvard tmits and affiliates have separate
                privacy policies. By using this 'llvebsite, you are consenting to our collection and use of information in
                accordance with this Privacy Policy.


                What information do we gather about you?
                \Ve and our third-party vendors collect certain infon11ation regarding your use of w1..v,v.harvard.edu , such as
                your IP address and brO\vser type. Your session and the pages you visit on ,vww.harvard.edu will be tracked ,
                but you wiU remain anonymous. We may use your IP address to identify the general geographic area from
                which you are accessing Harvard.edu. We connect data from different systems but do not link IP addresses to
                any personal inforn1ation. We may also collect other informa ion as described in this policy.


                What do we use your information for?
                Vie use the info1mation we gather from you for systems administration purposes, abuse prevention, and to
                track user trends, and for the other purposes described in this policy. If you send us an email, the email
                address you provide may be used to send you information , respond to inquiries, and/or other requests or
                questions. We will not share, sell, rent , swap, or authorize any third party to use your email address for
                commercial purposes ·without your permission.

                User information may be shared with third-patty vendors to the extent necessa1y to provide and improve
                web services or other communications to users. For example, we use third patties such as Chartbeat and
                Google Analytics to generate repo1ts on site usage, web t raffic , user behavior, and user interests in order to
                optimize our website for our visitors. We also use geographic, demographic, and interest-based repo1ts of
                our website visitors to create custom audience lists. We prohibit any third parties who receive user
                information for this purpose from using or sharing user information for any purpose other than providing
                services for the benefit of our users.

                We may also provide your information to third parties in circumstances where we believe that doing so is
                necessa1y or appropriate to satisfy any applicable law, regulation, legal process or governmental request;
                detect, prevent or othe1wise address fraud, security, or technical issues; or protect our rights and safety and
                the rights and safety of our users or others.




Document title : Privacy Statement I Harvard University
Capture URL: https://www.harvard .edu/privacy-statement
Capture timestamp (UTC): Wed , 30 May 2018 14:53:31 GMT                                                                               Page 1 of 3
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 15 of 22
'                            Commencement            Faculty    Staff   Students   Alumni    Parents     Visitors    Media                    Q
                About                              Admissions               ~                Schools                         On Campus
                detect, prevent or otherwise address frau d, secu rity , l,_ cechnical issues ; or protec t our rights and safety and
                the rights and safety of our users or others.


                How is this information collected and how can you opt out?
                Google and other third parties may use cookies, web beacons, and similar technologies to collect or receive
                information from this \>Vebsite and else'llvhere on the internet and use that infonnation to provide
                measurement services and target ads. For more infonuation on Google Anal-y ics, consult their terms of use ,
                privacy practices, and ads settings. You can opt ou of the collection and use of this information through
                tools like the Nen.vork Advertising lnitiative opt-out page.


                Cookies
                Cookies are small files that are stored on your computer (unless you block them). \Ve use cookies to
                understand and save your preferences for future visits and compile aggrega e data about site traffic and site
                interac ion so that ,ve can offer better site e::-.rperiences and tools in the fu ture. You may disable cookies
                through your in dividual browser op ions or you can opt out of the collection and use of this inforn1ation
                through tools like the retwork Advertising Initiative op -out page.


                Other Websites and Cookies
                This website may contain links to other websites. We are not responsib le for the privacy practices or the
                content of such websites.

                Cookies may be set by parties other than us. These "third - party cookiesn may, for example, originate from
                websites such as YouTube, Twitter, Facebook, Soundcloud , or other social media services for which
                \\nNw.harvard.edu has implemented "plug-ins.n Since the cookie policies of these sites change over time, you
                should determine their policies by visiting the privacy policy pages of these sites directly.


                Information Protection
                This site has reasonable security measures in place to help protect against the loss, misuse, and alteration of
                tl1e information under our control. However, no method of transmission over the Internet or method of
                electronic storage is 100% secure.


                Users located in the European Economic Area
               If you are located in the European Union , Iceland, Liechtenstein or No1w ay (the " European Economic
               Area "), please click here for additional information about ways that ce11ain Harvard University Schools,
               Centers, units and controlled entities , including this website, may collect, use, and share information about
               you.


                Changes to this Policy
               This Privacy Policy may be amended from time to time. Any such changes will be posted on this page.



Document title: Privacy Statement I Harvard University
Capture URL: https://www.harvard .edu/privacy-statement
Capture timestamp (UTC): Wed , 30 May 2018 14:53:31 GMT                                                                                  Page 2 of 3
                             Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 16 of 22
                                Commencement              Faculty   Staff      Students        Alumni    Parents        Visitors   Media                    Q
                   About                               Admissions                                        Schools                           On Campus

                   through tools like the Network Advertising Initiative uvt - out page.


                   Other Websites and Cookies
                   This ·website may contain links to other websites. We are not responsible for the privacy practices or the
                   content of such websites.

                   Cookies may be se by parties other than us. These "third-party cookies" may, for example, originate from
                   websites such as YouTube, 1\vitter, Facebook, Soundcloud, or other social media se1vices for which
                   \W.1'\,\l.harvard.edu has implemented "plug-ins." Since the cookie policies of these sites change over time, you
                   should detennine their policies by visi ing the privacy policy pages of these sites directly.


                   Information Protection
                   This site has reasonable security measures in place to help protect against he loss, misuse, and alteration of
                   the infonnation under our control However, no method of transmission over the Internet or 1 ethod of
                   electronic storage is 100% secure.


                   Users Located in the European Economic Area
                   If you are located in the European Union, Iceland, Liechtenstein or Norway (the "European Economic
                   Area"), please click here for additional infmmation about ways that certain Harvard University Schools,
                   Centers, units and controlled enti-ies, including this website, may collect, use, and share infonnation about
                   you.


                   Changes to t his Policy
                   This Privacy Policy may be amended from time to time. Any such changes will be pos ed on this page.


                   Effect ive Date
                   The effective date of this policy is January 10, 2018.




   WEBSITE                              GET IN TOUCH
                                        Contact Harvard
                                                                       SECURITY & BRAND                 rJ r] (®] 8 ~ g                         ~~ij~_m t   1

   Accessibility                                                       Privacy Statement

   Sitemap                              Maps & Directiors              Report Copyright Infringement
                                                                                                              fffl ril                           :i.lE~
                                                                                                                   Harvard ApDS                   -- · r
                                        Jobs                           Report Security Issue

                                        Social Media                   Trademark Notice



   \<)   2018 The President and Fellows of Harvard College




Document title : Privacy Statement I Harvard University
Capture URL: https://www.harvard .edu/privacy-statement
Capture timestamp (UTC): Wed , 30 May 2018 14:53:31 GMT                                                                                                Page 3 of 3
Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 17 of 22


                                       EXHIBIT E




      Alexander Best a year ago edited
      This is embarrassing journalism. Your headline suggests people who have religious views that
      are perceived as "fundamentalist"are equiva lent to people who are "delusional." Your caveats on
      causation and correlation as the fine print does not elevate the sense that this article is just
      another illustration of "fake" news. And that is what is so sad about the entire topic. "Serious"
      Media have chosen the same methodologies of the people they disdain. I expect it from soap
      opera CNN but Nieman? If you are a lab for the future of journalism, that is really worrying . I
      appreciate the daily briefings. But this undermines the credibility of what in the inevitable speed
      of life and glut of data, is often j ust a fleeting headline. This makes me more likely to delete or
      unsubscribe. It is not just the poor quality of the journa lism it is what it say about the Editor of
      this section. Eye, ball, off.
      2 "    v     Reply   Share ,
Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 18 of 22



                               EXHIBITF




                                                                             ,..
     •    truth eeker ..+ Al
          5I   US   g
                               rld r Be t

    I am a jou nalism professor at a ma1or as coast univers1 y and I
    compl t ly           1th yo I folio  I n    but ti , 1 n rt1cl            to
    insinuate that 1) Trump supporters who happen to be religious are
    delusional 2) conservative media that don t tout the democrat party talking
    points ar d ss mm ting f k ne • s.' I w1 1 no long r u    elman as a
    source.
               R ply
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 19 of 22



                                                Joshua Benton O @jbenton · May 4                                                                                               V

                                                I t hink tha this attitude -     permanently rej ecting a news source beca use it
                                                a:curately report s something >'O Udon't like - is exactly what you want in a
                                                j ou rnalism pro essor, yes? Also, spell our name right. Francesca Viola of Te pie
                                                University niemanlab.org/ 2018/0 5/people...


                                                                truthseeker ,+ Alexander Best
                                                                Shouts ago
                                                    I am a journalism professor at a major east coast university and I
                                                    completely agr with you. I follow Nieman but this is an articl designed to
                                                    insinuate that 1) Trump supporters who happen to be religious are
                                                    delusional 2) conservative media that don't tout the democrat party talking
                                                    points are disseminating 'lake ne vs.' I will no longer use eiman as a
                                                    source.
                                                            V     Reply



                                                Q      58           n     19    0    55

                                                Joshua Benton O @jbenton • May 4                                                                                               V

                                                For w at it's worth, Temple journalism pro essor Francesca Viola also believes
                                                Seth Rir h \'.ras murdered by Hillary Clinton and the ONC

                                                                                                      tn,thw•k..,, .. G,n:iotricObtwPf'OO             rll't    ;, ~ r :\I'll
                                                 ..+ Guest              a year ago                    Vl•ong Set"1 Rkh le.1l<i!!d :t-,e o~:: plM to sabet.ge Bfmi,e
                                                                                                      1// kile.iks. th!!: OtJC h.1d hf 11 killed. I Ms R:usslJ Stol)V,JS
                                                hater? I'm a college professor an                     m  11 11 rturtd:!-..11d1-.v,1ttinn "ou ft.pd l b".k('1•rapu,h11

                                                                                                      the Russi.cm nam;ti1,· v, ·th not one shred o1 hidencc. /u'ltl
                                                ight and I don't drink. I watch H,                    dor't tell me•191, 1e-11 genaage,nc essay s.o." But notice
                                                                                                      thf"'p" n("V('r o'tf'f u:il d fattu.,1 t''iidPntt" But f thl'll''~ ilfl'I
                                                right about this Seth Rich thing.·                    j ~tic'<!, thctrulb "'. I.come out. Ju:..t !J C\\ll lear'"
                                                                                                      eltt'>n!u;1 IJ th.1l tht-dM10<rat tJI £ potr.ls tboul tt-.
                                                nocrat who doesn't want to face                       fwr,g,'1i1Li m1.1rdff1> being t41U:.Cd    by"" anti Mi.r.tfir, Video
                                                                                                      \\f.;fea  '.ie. tht d..:: nocrat attcrr.pt to deflect fro"1 t'-c ,
                                                :orrupt, and like Hillary will do a                   ltl   ruptiaii a d rturd.Pr lyH1t, "ttf" RlX<1A"t did t" ~1. 1 I bf
                                                                                                      prv"-:n tooe 't'ct 11nothcr .ii.:. K«p it LJP o~ms. 'r'o ..·t1just k~
                                                iwer...even murder.                                   losing electJon>t 11 ',0•J cease to exis: asa p.1rty. lc.::n hart
                                                                                                      !J.•,dr

                                                , in discussio n

                                                Q      14           t.1. 4      0    16

                                                Joshua Benton O @jbenton · May 4                                                                                               V

                                                She also believes @DRUDGE_REPORT has sold out to the libs


                                                Breitbart News Network               22 191 con

                                                e Leaks Highly Classified                    111partyfolks                                                    a yea
                                                >n Post to Smear Presiden·:e                            so ld the franchi~
                                                •ker        a year ago                            •
                                                ·eadin g Drudge anymore. Evers inceT1I                b. Reading Zero H
                                                he links to the lib mainstream media            v
                                                 to think there's been a management, CUSSiOn
                                                 View in discussion


                                                Q      4            U     1     0    7

                                                Joshua Benton • @jbenton • May 4                                                                                               V

                                                She's also no a particular fa n of Muslims. it seems


                                                    Discussion on The Gateway Pu ndit                       3290 comments




Document title : Joshua Benton on Twitter: &quot;She seems to lack a basic understanding of the First Amendment and is upset that @Phillylnquirer doesn&#39;t. ..
Capture URL: https://twitter. com/jbenton/status/992589175693115392
Capture timestamp (UTC): Tue, 08 May 2018 13:37:00 GMT                                                                                                                             Page 1 of 1
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 20 of 22
                                                Joshua Benton O @jbenton · May 4                                                              V

                                                She's also not a pa rticular f an o f M uslims. it seems


                                                    Discussion on The Gateway Pund it                            3290 comments

                                                    Muslims Take Over Street - Start Praying in
                                                    Front of Trump Tower New York for Ramada ...

                                                            truthseeker                        a year ago
                                                            Scum. Deport t hem. They hate us. Get rid of them.

                                                            2 1'         ,I,         View in discussion



                                                0       3        n                             C) 5

                                                Joshua Benton
                                                                                                                             (   Follow   )   v
                                                @jbenton


                                                She seems to lack a basic understand ing
                                                of the First Amendment and is upset that
                                                @Phillylnquirer doesn't "give readers a
                                                cha nce to exp ress any anti-Musli m or
                                                anti-immigra nt sentiments" or comment
                                                on "crimes involvin g African America ns"
                                                            Woooowwww, what an inciteful comment. You sure told me!
                                                            Another liberal genius ...
                                                            1'     ,I,         Vie    V   in d tSCU5SIOn



                                                    .....
                                                    •       truth              ·I<        ..+ tongcir"i r     8 months ago
                                                            You are stereotyping Trump voters, as many libs do. I am a
                                                            college professor with a law degree, and I voted for Trump,
                                                            because I don't need to be told what to think by all you
                                                            sanctimonious left wingers, including Obama and Shrillary.

                                                            l 1' ,1,             Vie,~ in d,scuss,on



                                                    ..
                                                    •       truths
                                                            Kim:
                                                                               k r             8 months ago


                                                            I am a journalism professor and Ill tell you why I wont
                                                            subscribe. Your coverage is virulently pro-leftist, and you try
                                                            to control speech, which is antithetical to the First
                                                            Amendment you claim to respect How7 I've been tracking
                                                            your pattern of not allowing comments on any stories that
                                                            involve race, crimes that involve African Americans, or any
                                                            article that would give readers a chance to express any anti-

                                                7:17 PM - 4 May 2018


                                                1 Renveet 4 Likes                      ,.,_   ..
                                                                                              ' .-£1'


                                                0       4        t.l.1                         C)       4


                                                Joshua Benton O @jbenton · May 4                                                              V




Document title: Joshua Benton on Twitter: &quot;She seems to lack a basic understanding of the First Amendment and is upset that @Phillylnquirer doesn&#39;t. ..
Capture URL: https://twitter.com/jbenton/status/992589175693115392
Capture timestamp (UTC): Tue, 08 May 2018 13:37 :22 GMT                                                                                                      Page 1 of 1
                         Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 21 of 22
                                                          to control speech, which is antithetical to the First
                                                          Amendment you claim tor spect. How? I've been tracking
                                                          your pattern of not allowing comments on c1ny stories that
                                                          involve race, crimes that involve African Americans, or any
                                                          article that would give readers a chance to express any anti-

                                                7:17 PM - 4 M ay 2018


                                                1 Retweet 4 Li kes          fl
                                                04            Ut            C)   4


                                                Joshua Benton 8 @jbenton · May 4                                            V

                                                Oh, she also believes hat T mp actually wo the •real• popu[ar vote, which was
                                                warped by · some illegal votes cast in California"


                                                          truthseeker ,+ LiberalBiatch         4 months ago
                                                          You have no idea what my religion is and the reason Trump
                                                          won is because more people voted for him than your gi rl. And
                                                          save your brea th on the tired refrain that Hillary won th e
                                                          popular vote because of some illegal votes cast in Californ ia.
                                                          Yawn. So thank God people with common sense outnumber
                                                          people like you .

                                                          1' -"    View in discussion


                                                0 s           n             C)   2


                                                Joshua Benton     e   @jbenton · May 4                                     V

                                                Basically. Francesca Viola o @ emple niv is pretty m c exactly w at you want
                                                in a j ourna lism professor. cc @dl board an @pil ofer @brc reech

                                                0    34       u             C)   9



                                                mackb @rmackb · May 5                                                              V

                                                Replying to @j benton @Phillyl quirer
                                                Funny u don't seem to like co nservatives speec

                                                0             u
                                                Mickey Dugan @Mickey_Dugan • May 5                                                 V

                                                Replying to @j benton @Philly! quirer
                                                This is beginning to feel eerily predatory. like a stalker and a doxxer using tactics
                                                from the Spanish Inquisition, and. welll, it's j st super-creepy, man.

                                                0             n
                                                BEN 123L @B EN 123L • May4                                                         V

                                                Replyi ng to @jben on @Phillylnquirer
                                                reporting you to twitter fo r doxxing

                                                0             n



                                                © 2018 Twitter About Help Center Terms Privacy policy Cookies Ads info




Document title: Joshua Benton on Twitter: &quot;She seems to lack a basic understanding of the First Amendment and is upset that @Phillylnquirer doesn&#39;t. ..
Capture URL: https://twitter.com/jbenton/status/992589175693115392
Capture timestamp (UTC): Tue, 08 May 2018 13:37:31 GMT                                                                                                      Page 1 of 1
Case 1:21-cv-10426-LTS Document 1-2 Filed 03/16/20 Page 22 of 22



                          EXHIBITH




       Joshua Benton   @Jbenton • 9 May 2018                                V




         In a n oftw t on Friday, May 4, I wrot abou an
         anonymous ommenter lo a ieman Lab my. I identified her
         and her p1ace of work and shared comments posted from the
         same account on other website . B revealing such details without
         making an ffort to nta h rand          k nfirmation and
         explanation, and oth n · adhcr o rigorou reporting method
         the t\: eets did not meet ieman's journalistic standards. I
         apologize and regret my error in judgment.
